                            UNITED STATES DISTRICT COURT
                                DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                 8:20MJ29
                       Plaintiff,                17CR02511-006

      vs.

ARACELI RAZO
                                                         Magistrate Judge Nelson
                       Defendant.


                                    RULE 32.1 ORDER

A Petition and Warrant (charging document) having been filed in the district court for the
Southern District of California charging the above-named defendant with alleged
violation of supervised release, and the defendant having been arrested in the District
of Nebraska, proceedings to commit defendant to another district were held in
accordance with Fed.R.Cr.P. Rule 32.1. The defendant had an initial appearance here
in accordance with Fed.R.Cr.P.32.1.

       Additionally,

 ☒     The defendant waived an identity hearing and admitted that he/she was the
       person named in the aforementioned charging document.

 ☒     The defendant waived her right to a preliminary examination.

 ☒     The government did move for detention.

 ☒     The defendant knowingly and voluntarily waived a detention hearing in this
       district and reserved his/her right to a detention hearing in the charging district.


        Accordingly, it is ordered that the defendant is held to answer in the prosecuting
district.

☒       Defendant has been unable to obtain release under the Bail Reform Act of
        1984, 18 U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take
        custody of the above named defendant and to transport the defendant with a
        certified copy of this order forthwith to the prosecuting district specified above
        and there deliver the defendant to the U.S. Marshal for that district or to some
        other officer authorized to receive the defendant, all proceedings required by
        Fed.R.Cr.P.40 having been completed.
IT IS SO ORDERED.

DATED: January 16, 2020.


                           s/ Michael D. Nelson
                           U.S. Magistrate Judge
